Order entered January 18, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00841-CR

                           CLIFFORD CURTIS BELL, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-27307-Q

                                          ORDER
       The Court GRANTS appellant’s January 15, 2013 motion to extend time to file his brief.

We ORDER the appellant’s brief received on January 15, 2013 filed as of the date of this order.




                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE